FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2017 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, July 25, 2017 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the 2 nd Quarter of 2017. The comments refer to the consolidated results of the Group or of its business units. All comparisons are with the same period in 2016, except where stated otherwise. In the quarterly financial statements of GPA as of June 30, 2017, due to the ongoing divestment of the interest held by GPA in Via Varejo S.A., as announced in the material fact notice of November 23, 2016, the operations of Via Varejo are treated as discontinued operations, with a retrospective adjustment of net sales and other profit or loss accounts, as required under IFRS 5/CPC 31, approved by CVM Resolution 598/09 – Sale of non-current assets and discontinued operations. 2Q17 RESULTS Net sales up 9.0% , driven by 29.2% growth at Assaí and continued recovery at Extra banner. Food Segment Adjusted EBITDA of R$551 million , growing 104.3% from 2Q16 Net income attributable to controlling shareholders improved to R$165 million, with margin of 1.5% Operating Highlights Multivarejo: · Continued market share gains in 2017 and accelerated growth at Extra Hiper, driven by commercial actions and sequential growth in the non-food segment; · Reduction of 3.0% in SG&A expenses supported by efficiency and productivity projects; · Adjusted EBITDA margin reached 4.9% , up 220 bps from 2Q16 ; · Launch of the My Discount program, with over one million downloads in the first ten days. Assaí: · Strong net sales growth, as a result of the good performance of the new stores, and acceleration of same-store sales which grew 13.5% , with volume growth offsetting the effect from slower inflation; · Adjusted EBITDA margin reached 5.6%, up 260 bps from 2Q16 Financial Highlights · Significant growth in net income attributable to controlling shareholders, to R$165 million, with margin of 1.5%, compared to R$125 million in 1Q17; · Stronger financial capacity: Net debt (3) fell R$888 million from 2Q16. Net debt /Adjusted EBITDA ratio declined to 0.9x, from 1.4x a year earlier; · Financial result stood at 1.8% of net sales, down 20.7% from 2Q16. Outlook · Strategic priorities: (i) Focus on and strengthening of Food segment; (ii) Outperforming the market in sales growth, supporting market share gains; (iii) Continually expanding the Assaí format; and (iv) Optimizing the store portfolio; · Economic environment and business evolution: High unemployment and weak consumption in Brazil pose a challenge to the recovery of the retail sector. However, in the last 12 months, GPA’s sales outperformed the market (ABRAS and IBGE ), confirming the continuous market share gains posted by Extra Hiper and Assaí and the stability in the other segments. · Guidance for 2017: (i) Sales: continued market share gains at both Multivarejo and Assaí; (ii) EBITDA Margin : around 5.5% in the Food segment, supported by higher profitability at Assaí and stability at Multivarejo; (iii) CAPEX: approximately R$1.2 billion; and (iv) Goal of capturing US$50 million in LATAM synergies Net revenue adjusted for the calendar effect. Excluding non-recurring tax credits of R$447 million in 2Q17 (exclusively at Multivarejo) and R$288 million in 2Q16 (R$219 million at Multivarejo and R$69 million at Assaí). Includes not discounted credit card receivables of R$329 million in 2Q17 and R$820 million in 2Q16. Brazilian Supermarkets Association . Monthly Retail Survey (PMC) conducted by IBGE. EBITDA adjusted by Other Operating Income and Expenses. 1 “GPA’s 2Q17 results show our operational, commercial and financial progress across the Company's businesses, despite a still highly challenging macroeconomic scenario. To cite a few examples, the five initial conversions of hypermarkets to Assaí stores have resulted in higher sales multiples per square meter than our expectations, at Multivarejo we have been increasingly surgical and efficient in our communication with customers through initiatives such as "My Discount", and in ViaVarejo we have reaped the fruits of integrating e-commerce with brick and mortar stores. We remain confident and focused on implementing our strategic priorities for the second half of the year ”. Ronaldo Iabrudi – CEO of GPA I. Financial Performance Consolidated Food Business Multivarejo Assaí (R$ million) 2Q17 2Q16 △ 2Q17 2Q16 △ 2Q17 2Q16 △ 2Q17 2Q16 △ Gross Revenue 11,623 10,561 10.1% 11,623 10,561 10.1% 6,945 6,929 0.2% 4,678 3,632 28.8% Net Revenue 10,663 9,735 9.5% 10,663 9,735 9.5% 6,390 6,389 0.0% 4,273 3,347 27.7% Gross Profit 2,872 2,383 20.5% 2,872 2,383 20.5% 2,198 1,869 17.6% 675 514 31.2% Gross Margin 26.9% 24.5% 240 bps 26.9% 24.5% 240 bps 34.4% 29.3% 510 bps 15.8% 15.4% 40 bps Selling, General and Adm. Expenses (1,904) (1,861) 2.3% (1,904) (1,861) 2.3% (1,468) (1,513) -3.0% (437) (348) 25.6% % of Net Revenue 17.9% 19.1% -120 bps 17.9% 19.1% -120 bps 23.0% 23.7% -70 bps 10.2% 10.4% -20 bps EBITDA 659 326 102.4% 690 326 112.0% 486 196 147.6% 204 129 57.7% EBITDA Margin 6.2% 3.3% 290 bps 6.5% 3.3% 320 bps 7.6% 3.1% 450 bps 4.8% 3.9% 90 bps Adjusted EBITDA 967 557 73.4% 998 557 78.9% 758 390 94.5% 239 168 42.7% Adjusted EBITDA Margin 9.1% 5.7% 340 bps 9.4% 5.7% 370 bps 11.9% 6.1% 580 bps 5.6% 5.0% 60 bps Net Financial Revenue (Expenses) (188) (237) -20.7% (188) (237) -20.7% (170) (208) -18.3% (18) (29) -37.8% % of Net Revenue 1.8% 2.4% -60 bps 1.8% 2.4% -60 bps 2.7% 3.3% -60 bps 0.4% 0.9% -50 bps Net Income (Loss) - Consolidated Controlling Shareholders 165 (277) n.a. 206 (101) n.a. 110 (140) n.a. 96 38 151.9% Net Margin 1.5% -2.8% 430 bps 1.9% -1.0% 290 bps 1.7% -2.2% 390 bps 2.3% 1.1% 120 bps Adjusted Net Income (Loss) - Controlling Shareholders - 412 100 311.7% 443 100 342.7% 323 28 n.a. 120 72 67.4% continuing operations Adjusted Net Margin 3.9% 1.0% 290 bps 4.2% 1.0% 320 bps 5.1% 0.4% 470 bps 2.8% 2.1% 70 bps Gross Profit and Adjusted EBITDA excluding non-recurring tax credits Consolidated Food Business Multivarejo Assaí (R$ million) 2Q17 2Q16 △ 2Q17 2Q16 △ 2Q17 2Q16 △ 2Q17 2Q16 △ Gross Profit Excl. tax credits 2,425 2,095 15.7% 2,425 2,095 15.7% 1,751 1,650 6.1% 675 445 51.6% Gross Margin Excl. tax credits 22.7% 21.5% 120 bps 22.7% 21.5% 120 bps 27.4% 25.8% 160 bps 15.8% 13.3% 250 bps Adjusted EBITDA Excl. tax credits 520 269 92.8% 551 269 104.3% 311 171 82.3% 239 99 142.4% Adjusted EBITDA Margin Excl. tax credits 4.9% 2.8% 210 bps 5.2% 2.8% 240 bps 4.9% 2.7% 220 bps 5.6% 3.0% 260 bps (1) Totals and percentages may not add up due to rounding. All margins were calculated as a percentage of net sales; Earnings before interest, tax, depreciation and amortization; Adjusted by “Other Operating Income and Expenses” Net Income adjusted by “Other Operating Income and Expenses”,. (5) R$447 million in 2Q17 (exclusively at Multivarejo) and R$288 million in 2Q16 (R$219 million at Multivarejo and R$69 million at Assaí). 2 SALES PERFORMANCE Net Sales totaled R$10.7 billion, up 9.5%, or 9.0% if adjusted for the calendar effect, driven by: · Consistent growth by Assaí, of 27.7% (or 29.2% if adjusted for the calendar effect), with volume growth neutralizing the effect of lower inflation; · Acceleration of the Extra banner, especially Hiper (same-store sales growth of 7.6%, compared to 5.4% in 1Q17, adjusted for the calendar effect); · Multivarejo and Assaí continued to gain market share in the quarter . At Multivarejo , net sales in the quarter amounted to R$6.4 billion, with same-store sales growth of 1.2%, adjusted for the calendar effect. The highlights were the continuous market share gain in 2017 compared to 2016, and accelerated growth of Extra Hiper, driven by the sequential improvement of non-food categories. In the total-store concept, performance was negatively impacted by the closure of Extra Hiper stores, which will be converted into Assaí stores and also by the sharp decline in food inflation. Some food categories, such as vegetables, registered deflation in June, which affected the performance of the Pão de Açúcar and Extra Super banners, whose share of these categories is higher. The end of the quarter saw the launch of the “My Discount” Program , which consists of personalized offers through a mobile app targeted at around 12 million customers of the loyalty program. Other initiatives were also implemented or are under implementation to increase customer traffic and sales: · Strengthening of commercial campaigns at regional units; · Cell phone bonus: promotional discounts obtained at the store may be converted into prepaid bonus; · Pão de Açúcar store renovations: target of renewing approximately 15-20 stores in the coming quarters. At Assaí , net sales totaled R$4.3 billion, growing 27.7% from 2Q16 (or 29.2% adjusted for the calendar effect). Same-store sales growth accelerated to 13.5% adjusted for the calendar effect, driven by strong growth in customer traffic and volumes in the quarter, which offset the decline in food inflation. Important to highlight the acceleration of real growth compared to the previous quarter. With Carapicuíba store conversion on June, Assaí totaled 110 stores and already accounts for 40.1% of Food Business’ net sales, compared to 34.4% last year. The format continued to gain market share in the quarter, of around 400 bps compared to the same period last year, in an expanding market segment. In 1H17, the converted stores maintained a high sales multiple of around 2.5 times and their profitability was similar to the total profitability of the format, which is already higher than it was prior to their conversion. 3 OPERATING PERFORMANCE BY BUSINESS Multivarejo Gross profit came to R$2,198 million, with margin of 34.4%. The period was impacted by the recognition of non-recurring tax credits related to the restitution of ICMS ST (Tax Substitution), which generated a positive impact of R$447 million on gross margin. Excluding the effects from these tax credits, gross margin was 27.4%, virtually stable in relation to 1Q17. Compared to the margin of 25.8% (*) in 2Q16, the expansion was 160 bps. The main impacts were: · Improved shrinkage levels due to higher logistics efficiency; · More successful investments in promotions; · Closure of Extra Hiper stores, whose gross margin is lower than the average of Multivarejo; · New tax framework for ICMS ST (Tax Substitution), whose positive impact was mostly offset by Easter. Selling, general and administrative expenses came to R$ 1,468 million, down 3.0% from 2Q16, chiefly due to: · Reduction in electricity consumption as a result of the efficiency projects; · Optimization of headcount due to productivity gains in the operations at stores and DCs. Other Operating Income and Expenses were an expense of R$272 million and mainly related to the following: (i)inclusion of federal taxes of R$183 million in the Special Tax Regularization Program (PERT); and (ii)restructuring expenses related to stores under conversion process to Assaí and property, plant and equipment results which totaled R $ 80 million. Adjusted EBITDA, excluding tax credits, amounted to R$311 million in the quarter , growing 82.3% from 2Q16
